Case: 19-11432   Date Filed: 02/26/2020   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11432
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:16-cv-01348-HES-JBT



TRUDY CALLAHAN,

                                                            Plaintiff-Appellant,

                                   versus

CITY OF JACKSONVILLE, FLORIDA,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 26, 2020)

Before NEWSOM, ANDERSON, and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11432       Date Filed: 02/26/2020   Page: 2 of 10


      Trudy Callahan, a member of the Jacksonville Sheriff’s Office (“JSO”), sued

her employer, the City of Jacksonville, alleging discriminatory and retaliatory

hostile-work environment and retaliation claims pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3. She complained that the JSO

created a hostile work environment by selectively disciplining her and, after her

complaint to the Equal Employment Opportunity Commission (“EEOC”),

retaliated against her by transferring her from the night shift to the day shift. She

now appeals the district court’s grant of summary judgment in favor of her

employer. After careful review of the record, we affirm.

                                         * * *

      The parties are familiar with the facts, and we will not repeat them here except

as necessary to decide the case.

      We review the grant of summary judgment de novo, “applying the same

legal standards as the district court.” Alvarez v. Royal Atl. Developers, Inc., 610

F.3d 1253, 1263 (11th Cir. 2010). The question is whether the evidence, when

viewed in the light most favorable to Callahan as the nonmoving party, shows that

no genuine issue of material fact exists, and that JSO is entitled to judgment as a

matter of law. Id. at 1263–64.




                                            2
              Case: 19-11432      Date Filed: 02/26/2020    Page: 3 of 10


                                            I

      Title VII is violated when “the workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of . . . employment and create an abusive work environment.” Trask v.

Sec’y, Dep’t of Veterans Affairs, 822 F.3d 1179, 1195 (11th Cir. 2016) (quotation

omitted). To prove a prima facie case for hostile work environment, the plaintiff

must establish that: (1) “she belonged to a protected group”; (2) “she was subjected

to unwelcome harassment”; (3) “the harassment was based on a protected

characteristic”; (4) “the harassment was sufficiently severe or pervasive to alter the

terms and conditions of . . . her employment and create an abusive working

environment”; and (5) “a basis exists for holding the employer liable.” Id.

      The requirement that the harassment be “severe or pervasive . . . contains

both an objective and a subjective component.” Miller v. Kenworth of Dothan,

Inc., 277 F.3d 1269, 1276 (11th Cir. 2002). “Thus, to be actionable, this behavior

must result in both an environment that a reasonable person would find hostile or

abusive and an environment that the victim subjectively perceive[s] . . . to be

abusive.” Id. (alteration and ellipses in original) (quotation omitted). “In

evaluating the objective severity of the harassment, we consider, among other

factors: (1) the frequency of the conduct; (2) the severity of the conduct; (3)

whether the conduct is physically threatening or humiliating, or a mere offensive


                                            3
              Case: 19-11432     Date Filed: 02/26/2020    Page: 4 of 10


utterance; and (4) whether the conduct unreasonably interferes with the employee’s

job performance.” Id. Title VII gives rise to liability for hostile work environment

only in the case of a workplace that is “permeated with discriminatory

intimidation, ridicule, and insult,” not (for better or worse) “the mere utterance of

an . . . epithet. Id. at 1276–77 (ellipses in original) (quotation omitted). With

respect to severity, a court may consider slurs not directed at the plaintiff or not

made in the plaintiff’s presence as evidence of a hostile environment. See

Goldsmith v. Bagby Elevator Co., Inc., 513 F.3d 1261, 1290 (11th Cir. 2008).

Title VII, though, “is not a federal civility code.” Mendoza v. Borden, Inc., 195

F.3d 1238, 1245 (11th Cir. 1999) (en banc) (quotation omitted) (discussing sexual

harassment). Accordingly, “simple teasing, offhand comments, and isolated

incidents (unless extremely serious) will not amount to discriminatory changes in

the terms and conditions of employment.” Faragher v. City of Boca Raton, 524

U.S. 775, 788 (1998) (quotation omitted). “[C]ourts should examine the conduct

in context, not as isolated acts, and determine under the totality of the

circumstances whether the harassing conduct is sufficiently severe or pervasive to

alter the terms or conditions of the plaintiff’s employment and create a hostile or

abusive working environment.” Mendoza, 195 F.3d at 1246.

      As an initial matter, it is unclear whether the alleged harassment—most of

which occurred in the context of official JSO counseling or disciplinary action—


                                           4
                Case: 19-11432   Date Filed: 02/26/2020    Page: 5 of 10


resulted from Callahan’s gender or because she engaged in statutorily protected

activity. See Gowski v. Peake, 682 F.3d 1299, 1312 (11th Cir. 2012) (recognizing

a retaliatory hostile-work-environment claim). Most of the relevant conduct

occurred after Callahan was promoted to lieutenant in 2011 and took on more

responsibilities, which the record shows she struggled to fulfill. She did not raise

claims of gender discrimination until after JSO’s Internal Affairs division asked

her about it.

      Far from being singled out and harassed, Callahan’s disciplinary treatment

seems fairly run-of-the-mill—the JSO regularly counsels, disciplines, and

investigates officers with performance issues and has a legitimate interest in

ensuring officers comply with JSO policy. The record here shows that outspoken

male officers were also disciplined and, in one instance, demoted.

      In any event, Callahan has not demonstrated that the alleged harassment

unreasonably interfered with her job performance. Callahan was promoted to

sergeant in 2006 and lieutenant in 2011, both on her first attempt. Since 2011,

Callahan has achieved acceptable performance reviews and has not been denied a

pay raise or promotion. Her transfer to the day shift for a year did not affect her

rank or responsibility, and she was later transferred back to the night shift.

      The district court did not err in granting summary judgment to the City on

Callahan’s discriminatory and retaliatory hostile-work-environment claims.


                                           5
              Case: 19-11432     Date Filed: 02/26/2020    Page: 6 of 10


Callahan failed to establish that the alleged harassment was severe or pervasive

enough to alter the terms and conditions of her employment. The JSO has a

legitimate interest in ensuring that its officers comply with its policy, the alleged

gender-related insults occurred sporadically or were heard secondhand, and

Callahan’s job performance was not affected. Accordingly, we affirm the district

court’s grant of summary judgment to the City as to Callahan’s hostile-work-

environment claims.

                                           II

      The district court concluded that Callahan failed to establish a causal link

between her protected activity and the alleged adverse employment action. On

appeal, Callahan argues that causation can be inferred because of the close

temporal proximity between the protected activity and the alleged retaliation. She

also asserts that the reason the City gave for her shift transfer was pretextual.

      Title VII prohibits retaliation by an employer against an individual because

the individual has opposed any practice prohibited by Title VII or made a charge of

discrimination. See 42 U.S.C. § 2000e-3(a). A retaliation claim based on

circumstantial evidence is analyzed according to a burden-shifting framework. See

Furcron v. Mail Centers Plus, LLC, 843 F.3d 1295, 1310 (11th Cir. 2016)

(discussing generally McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1993)).

In order to establish a prima facie case for retaliation, a plaintiff must show that:


                                           6
              Case: 19-11432     Date Filed: 02/26/2020    Page: 7 of 10


(1) she “engaged in a statutorily protected activity”; (2) she “suffered a materially

adverse action”; and (3) there was a “causal relation between” the protected

activity and the adverse action. Goldsmith, 513 F.3d at 1277.

      A causal link between protected expression and the materially adverse action

arises where the defendant was aware of the protected activity and took materially

adverse action as a result. Shannon v. BellSouth Telecomm., Inc., 292 F.3d 712,

716 (11th Cir. 2002). Causation must be established according to traditional

principles of but-for causation, which requires “proof that the desire to retaliate

was the but-for cause of the challenged employment action.” Univ. of Tex. Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013). Causation may be inferred by

“close temporal proximity between the statutorily protected activity and the

adverse employment action.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361,

1364 (11th Cir. 2007). A period of several months between the protected activity

and adverse employment action will not establish causation. Id.

      If a prima facie claim is made, the burden shifts to employer to proffer a

legitimate, non-retaliatory reason for the adverse action. See Meeks v. Computer

Assocs. Intern., 15 F.3d 1013, 1021 (11th Cir. 1994). Then, the burden shifts back

to the employee to demonstrate that the proffered reasons were pretext for

retaliation. Id. To establish pretext, the plaintiff must show that the proffered

reason was false and that the real reason was discrimination. St. Mary’s Honor


                                           7
                Case: 19-11432       Date Filed: 02/26/2020       Page: 8 of 10


Ctr. v. Hicks, 509 U.S. 502, 515 (1993). The plaintiff may accomplish this by

producing “sufficient evidence to allow a reasonable finder of fact to conclude that

the [employer’s] articulated reasons were not believable.” Brooks v. Cty. Comm’n

of Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006). An employee must meet

the employer’s proffered reason “head on and rebut it.” Chapman v. Al Transp.,

229 F.3d 1012, 1030 (11th Cir. 2000) (en banc) (“[T]he employee cannot succeed

by simply quarreling with the wisdom of that reason.”). If the employer proffers

more than one legitimate, nondiscriminatory reason, the plaintiff must rebut each

of the reasons to survive a motion for summary judgment. Id. at 1037. If the

plaintiff fails to show pretext, we will affirm the grant of summary judgment on

that ground. Id.

       Callahan’s retaliation claim fails to demonstrate a causal relationship

between her transfer to the day shift and any statutorily protected activity. She has

therefore failed to establish a prima facie claim. Goldsmith, 513 F.3d at 1277.

Accordingly, the district court correctly granted summary judgment to the City on

her retaliation claim

       Most of what could possibly qualify as statutorily protected activity 1 did not

occur within a sufficiently close temporal proximity to her transfer in June 2014 to


1
 Callahan’s opposition to the JSO’s curfew policy does not qualify as statutorily protected
activity because Title VII protects only opposition to employment practices prohibited by Title
VII, not illegal conduct generally. See 42 U.S.C. § 2000e-3(a).

                                                8
              Case: 19-11432     Date Filed: 02/26/2020    Page: 9 of 10


support an inference of causation. She first threatened to complain about the

discipline and investigations against her in July 2013, 11 months before her

transfer. She complained to Internal Affairs about the selective discipline arising

from her opposition to the JSO’s curfew policy in September 2013, eight to nine

months before her transfer. She clarified to Internal Affairs that her complaint

alleged gender discrimination in January 2014, five to six months before her

transfer. The Internal Affairs investigation ended that March, three to four months

before her transfer. None of those events occurred close enough to her transfer to

lead to an inference of causation. See Thomas, 506 F.3d at 1364.

      Callahan alleges a single incident that occurred within a sufficiently close

temporal proximity to support an inference of causation—her confrontation with

Assistant Chief Johnson in May or June of 2014. Id. Callahan has not alleged,

however, and the record does not show, that then-Undersheriff Dwain Senterfitt—

the decisionmaker behind her transfer—knew of that confrontation. Shannon, 292

F.3d at 716. In any event, Callahan has not shown that Senterfitt’s proffered

reason for the transfer—that she needed more supervision than available on the

night shift—was pretextual. St. Mary’s Honor Ctr., 509 U.S. at 515. Her

argument that her positive performance review at that time did not justify a transfer

essentially quarrels with the reason for Senterfitt’s decision, and she does not show

that the real reason for Senterfitt transferring her was retaliatory animus for her


                                           9
               Case: 19-11432    Date Filed: 02/26/2020    Page: 10 of 10


confrontation with Assistant Chief Johnson. Accordingly, the district court

properly granted the City’s motion for summary judgment on Callahan’s retaliation

claim.

                                          III

         After reviewing the record, we affirm the grant of summary judgment in the

City’s favor on both Callahan’s hostile-work-environment and retaliation claims.

Callahan failed to establish that the alleged harassment was severe or pervasive

enough to alter the terms and conditions of her employment, or establish a prima

facie case of retaliation after she engaged in statutorily protected activity.

         AFFIRMED.




                                           10